IN THE
                         TENTH COURT OF APPEALS

                                No. 10-08-00349-CR
                                No. 10-08-00350-CR

NEENAH CARON PINO,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                     From the County Court at Law No. 2
                           Johnson County, Texas
                Trial Court Nos. M200800395 and M200800396


                              ABATEMENT ORDER


      Before the Court is Appellant’s motion in each appeal requesting an abatement of

the appeal for entry by the trial court of findings of fact and conclusions of law in

connection with that court’s denial of Appellant’s suppression motion. We will grant

the motion in each appeal and abate.

      When the losing party on a motion to suppress requests findings of fact and

conclusions of law, the trial court is required to make them. State v. Cullen, 195 S.W.3d
696, 698-99 (Tex. Crim. App. 2006); Blocker v. State, 231 S.W.3d 595, 596 (Tex. App.—
Waco 2007, order, no pet.) (per curiam). The “efficient administration of justice will be

served by a requirement that trial judges respond to a request for findings of fact and

conclusions of law.” Cullen, 195 S.W.3d at 699; Blocker, 231 S.W.3d at 596.

        Appellant orally requested the court to make findings of fact and conclusions of

law at the suppression hearing. See Blocker, 231 S.W.3d at 596-98. Because the trial court

did not make the required findings and conclusions, we abate this appeal for that court

to enter findings of fact and conclusions of law regarding the denial of the motion to

suppress. Id. at 598.

        The trial court shall, within 30 days after the date of this Order, make

appropriate orders and findings of fact and conclusions of law and deliver them to the

trial court clerk.

        The trial court clerk shall, within 45 days after the date of this Order, prepare a

supplemental clerk’s record containing all orders and findings of fact and conclusions

of law that the trial court renders or makes and file the supplemental clerk’s record with

the Clerk of this Court.

                                                        PER CURIAM

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal abated
Order issued and filed June 24, 2009
Do not publish
[CR25]




Pino v. State                                                                        Page 2